           Case 1:20-cv-03080-RDB Document 9 Filed 03/05/21 Page 1 of 14



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

ALLEN REESE                                            *

Petitioner                                             *

v                                                      *            Civil Action No. RDB-20-3080

DONNA BOUNDS, Warden                                   *

Respondent                                    *
                                             ***
                                       MEMORANDUM OPINION


        Petitioner Allen Reese is a pretrial detainee at the Worcester County Detention Center

(“WCDC”).1 In this Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. §2241, filed on

October 22, 2020, Reese, by his counsel, challenges his pretrial detention and requests release from

confinement or placement in community-based detention. Petition, ECF No. 1. Respondent

Warden Donna Bounds has filed an Answer (ECF No. 5), seeking dismissal of the Petition to

which Petitioner filed a Reply. ECF No. 5. Respondent also filed a court-ordered Response to the

Reply. ECF No. 8. The matter is fully briefed, and this Court finds that no hearing is necessary.

See D. Md. Local R. 105.6. For the reasons set forth below, the Petition will be DENIED.

                                             BACKGROUND

        Reese is charged by indictment filed on January 28, 2020, in the Circuit Court for

Worcester County (“Circuit Court”) with sexual abuse of a minor, two counts of sexual offense in

the third degree and related offenses. State v. Reese, Case No. C-23-CR-20-000030 (Cir. Ct.




1
   For the purposes of this Memorandum Opinion, WCDC and the Worcester County Jail are the same detention
facility. See https://www.co.worcester.md.us. (referring to Donna Bounds as Warden of the Worcester County Jail
(visited March 3, 2021). At the same address, is the Worcester County Detention Center (“WCDC”) which houses
detainees of the U.S. Immigration and Customs Enforcement. See https://www.co.worcester.md.us. (visited March 3,
2021).
         Case 1:20-cv-03080-RDB Document 9 Filed 03/05/21 Page 2 of 14



Worcester Cty.). ECF No. 4 -1, 9-13. Reese was working as a guidance counselor for Delaware

Guidance Services, took temporary custody of a minor, fifteen-year old boy in foster care in

Delaware, and drove the minor to Ocean City, Maryland where Reese is alleged to have committed

two sexual assaults against him. Id; see also ECF No. 1-1 at 22-23, 63. Reese has been held in

detention at WCDC since his arrest.

       In this Petition, Reese claims that it is impossible to practice social distancing and hygiene

precautions to guard against contracting the COVID-19 virus at WCDC, because prisoners live in

close proximity and cleaning products are unavailable or in short supply. ECF No. 1 at 3, 4, 10-

11. Reese claims that he is particularly vulnerable to serious illness or death caused by the COVID-

19 virus because he is 65 years old, id. at 4, and his continued detention subjects him to

unreasonable risk of harm in violation of the Eighth Amendment’s prohibition against cruel and

unusual punishment. Id. at 14. Additionally, he asserts that his detention violates his rights under

the Due Process Clause of the Fifth Amendment to be free from punitive conditions of confinement

because his confinement lacks a reasonable relationship to any legitimate governmental purpose.

Id. at 18. Reese states he has no prior criminal history and there is no evidence that he will become

a flight risk if he were released on bail or placed in community-based detention. ECF No. 1 at 19.

He avers that home detention and electronic monitoring can ensure that he will be monitored

continuously. ECF No. 5 at 4.

       On December 14, 2020, Reese tested positive for the COVID-19 virus and exhibited

unspecified symptoms. ECF No. 5 at 2. Reese alleges that there have been at least 16 confirmed

cases of COVID-19 among inmates (including Reese) and 26 confirmed cases among staff. ECF

No. 5 at 3, 10. Respondent states the allegation regarding staff is unsubstantiated and refuted in

her declaration. ECF No. 8 at 7; Declaration of Donna Bounds dated January 27, 2021, ECF No.



                                                 2
             Case 1:20-cv-03080-RDB Document 9 Filed 03/05/21 Page 3 of 14



8-1 at 34-35. According to Respondent, Reese had one positive test for COVID-19 in December

2020, exhibited no symptoms, did not require medical treatment, and has since tested negative for

the virus on two consecutive dates, January 13, 2021 and January 20, 2021. Decl. of Warden

Donna Bounds, ECF No. 8-1 at 34.

                                      PROCEDURAL HISTORY

      I.       Bail Hearings

           On February 10, 2020, the Circuit Court held a bond hearing and ordered Reese held

without bond. See ECF No. 4-1; see also Transcript. July 23, 2020, ECF 1-1 at 93. On February

20, 2020, Reese requested a second bail review, and the hearing was held on February 24, 2020.

The Circuit Court determined that Reese continue to be held without bond because he presented a

flight risk and a danger to the victim and the community. ECF 1-1 at 58-59.

           On March 16, 2020, the Circuit Court denied Reese’s Motion for Bond Review, noting the

evidence made at his previous hearing included that Reese: had booked a flight out of the country

and was a flight risk, presented a danger to the community, presented a danger to the identifiable

victim, no condition of pretrial release or combination of conditions can reasonably protect against

such danger, there was no indication that Reese suffered from a preexisting condition that makes

him more vulnerable to COVID-19, and the WCDC is able to address medical issues related to

COVID-19. ECF 1-1 at 16; ECF 4-1 at 16-18. The Circuit Court therefore concluded that “under

the totality of the circumstances, release of the Petitioner is not in the interest of justice.” Id. at

18.

           On April 2, 2020, Petitioner filed a § 2241 Petition that this Court denied on April 6, 2020,

for lack of exhaustion of State remedies. Reese v. Bounds, RDB-20-884 (D. Md. 2020); ECF No.

4-1 at 19-21.



                                                    3
              Case 1:20-cv-03080-RDB Document 9 Filed 03/05/21 Page 4 of 14



            On May 22, 2020, Mr. Reese filed a Petition for Writ of Habeas Corpus in the Circuit

Court, raising concerns about his health and safety in detention due to his age and the COVID-19

pandemic. He complained about the conditions at WCDC and requested a hearing. ECF No. 4-1

at 4. On June 16, 2020, the Circuit Court denied the Petition without a hearing. ECF No. 4-1 at

17-18.

            Reese filed an Application for Leave to Appeal to the Court of Special Appeals of

Maryland. ECF No. 4-1 at 24-28. The Court of Special Appeals granted the Application for Leave

to Appeal, vacated the Circuit Court’s order, and remanded with “instructions to expeditiously

hold a hearing on the record to reconsider [Reese’s] petition for writ of habeas corpus in light of

all applicable factors, including the factors prescribed in Chief Judge Barbera’s Administrative

Order of April 14, 2020 ‘Guiding the Response to The COVID-19 Emergency as it Relates to those

Persons Incarcerated or Imprisoned’[2]and Maryland Rule 4- 216.1(f).”3 Reese v. State, Case No.

CSA-ALA-188-2020. ECF 4-1 at 22.

      II.      Evidentiary Hearing on State Habeas Petition

            On remand from the Court of Special Appeals, the Circuit Court conducted an evidentiary

hearing on July 23, 2020. Reese, by his counsel, argued that he was “susceptible to COVID-19”

due to his age, and because he has edema, anemia, and a recurrence of childhood asthma, that he

was in danger of contracting the virus by virtue of his detention at WCDC, and “that he is not

dangerous in any way, shape or form, and that he is not a flight risk.” ECF No. 1-1 at 14, 33-34.


2
    See https://www.mdcourts.gov/coronavirusorders.
3
  Maryland Rule 4-216.1 “direct[s] trial courts to detain defendants who pose flight risks or who are dangerous, and
to release everyone else subject to non-financial conditions, except as a last resort.” Bradds v. Randolph, 194 A.3d
444, 446 (Md. Ct. Spec. App. 2018). In determining whether to grant pretrial release, a court considers several factors
including: “the nature and circumstances of the offense charged”; “the danger of the defendant to an alleged victim”;
and “any other factor bearing on the risk of a willful failure to appear and the safety of each alleged victim…, including
all prior convictions . . . that occurred within three years of the date the defendant is charged as an adult.” Md. Rule
4-216.1(f)(2).

                                                            4
         Case 1:20-cv-03080-RDB Document 9 Filed 03/05/21 Page 5 of 14



       Reese testified to working with “thousands” of children during his 30-year career, and this

was the first time he had ever been charged with criminal conduct. Id. at 24, 26. Reese testified

that since entering WCDC he has suffered edema (swelling of his legs) and a recurrence of

childhood asthma. He also has anemia. He told the Court that it is not possible to maintain social

distancing of six feet away from others because he is housed in a small prison block. ECF 1-1 at

14, 33, 35, 75. Reese acknowledged prisoners are provided cleaning supplies and he is an “avid

cleaner” but each inmate decides whether to clean the cell and the common areas. Id. at 35-36.

       Also testifying at the hearing were Warden Bounds and Detective Michael Karsnitz, who

works for the Ocean City Police Department and investigated the allegations against Reese.

Additionally, the Circuit Court took judicial notice of Warden Bounds’ declaration dated July 20,

2020. ECF 4-2 at 51-52, 91. In her declaration Bounds stated: (1) the WCDC has a maximum

capacity for 500 prisoners, and as of July 20, 2020, the total prisoner population was 169 persons;

(2) inmate housing units are equipped with hand soap dispensers in the dayrooms and detainees

have access to bars of soap to wash, and as of March 13, 2020, additional cleaning practices were

implemented to give extra attention to high touch areas such as phones and door handles; (3) the

WCDC is closed to visitors; (4) staff are admitted after screening and temperature checks; (5)

masks were provided to staff beginning on April 6, 2020, and to prisoners beginning on April 14,

2020, with new masks provided weekly or earlier if soiled or wet; (6) prison medical providers are

equipped with gloves, masks and other personal protective equipment; (7) all newly arrived

inmates are assigned to a single cell and quarantined for fourteen days to monitor for potential

COVID-19 symptoms; (8) a detainee who tests positive, is quarantined for fourteen days and must

be retested twice with negative results before returning to the prison population; (9) correctional

or medical staff with a positive test for COVID-19 are removed from duty for fourteen days and



                                                5
         Case 1:20-cv-03080-RDB Document 9 Filed 03/05/21 Page 6 of 14



must have two negative COVID-19 tests before returning to duty; (10) on June 1, 2020 COVID-

19 testing was completed for all prisoners, with negative results, and all WCDC staff, with six

employees testing positive for the virus. The six officers were immediately removed from duty

for fourteen days, and retested on June 15, 2020, with negative results. The officers were retested

a second time on June 17, 2020, and returned to duty after the tests results were negative; (11)

since May 26, 2020, 10 officers have tested positive, were immediately excused from duty for

fourteen days, and returned to work only after two negative COVID-19 test results. Bounds Decl.

ECF 4-1 at 31-33; ECF 1-1 at 48, 51-52.

       In her testimony, Warden Bounds confirmed that several staff members who tested positive

for COVID-19 were taken off duty and not permitted to return to work until they twice tested

negative for the virus. Bounds testified that Wellpath, a medical services contractor, provides 24-

hour medical services for WCDC prisoners, and if an inmate needs medical treatment beyond what

the facility medical providers can handle, the inmate is sent to the hospital. At the time of the

hearing, Reese was housed in a cell by himself. Transcript, July 23, 2020, ECF No. 1-1 at 50-52.

       Detective Michael Karsnitz testified that as part of his investigation he learned that after

DNA was collected from Reece he had booked a round-trip flight to Morocco, one of five countries

that does not have an extradition agreement with the United States. ECF 1-1 at 61-62; see also

ECF 5 at 11-12 (flight itinerary) ECF 1-1 58-59 (Presiding Judge’s recollection of testimony at

bond hearing about scheduled travel). Karsnitz testified that the victim had Reese’s DNA on his

penis and scrotum. Id. at 67. Karsnitz also testified that he believed Reese was a danger to the

community, as he was charged with having assaulted a minor in his care on two different occasions.

ECF No. 1-1 at 63. Karsnitz also testified that the victim, like Reese, lives in lower Delaware, and

the victim is concerned about Reese’s release from detention. Id. at 63-64, 66.



                                                 6
           Case 1:20-cv-03080-RDB Document 9 Filed 03/05/21 Page 7 of 14



       Ruling from the bench, Circuit Court Judge Beau Oglesby state, “I think it’s fair to

characterize the writ of habeas as attacking Mr. Reese’s confinement in light of his individualized

situation and how that was affected by the current situation of COVID-19 or Coronavirus.” Id. at

95. WCDC has “undertaken serious efforts to protect its population. This is clear from the

declaration of Warden Bounds as well as her testimony.” Id. at 98. The Circuit Court found that:

COVID-19 precautions are implemented to provide prisoner and staff COVID-19 testing, masks,

and cleaning supplies, with those exposed to the virus quarantined. No inmate had contracted

COVID-19 at that time. The Circuit Court determined that Reese’s edema, anemia, and asthma

had been addressed by prison staff; visitation and access to WCDC was limited, the jail was

operating at “significantly less than 50 percent capacity” and WCDC demonstrated that it was able

to address COVID-19 medical concerns, including related medical issues and access to specialized

medical care if needed outside the facility. Id. at 98-101. Additionally, the Court found no

indication given the evidence presented that Reese suffers from a pre-existing condition that

renders him more vulnerable to COVID-19 than others his age, and that he had offered nothing

specific other than previously submitted medical correspondence to show how he was more

vulnerable.   Id. at 104.   The Circuit Court concluded that: “the jail is conducting itself

appropriately. It is doing everything that anyone should expect under these circumstances.” Id. at

100-101.

       The Circuit Court next addressed whether Reese remained a flight risk.

       The court continues to find as a result of this hearing that there in fact is evidence
       that was presented that Mr. Reese booked a flight out of the country. This occurred
       contemporaneously or immediately following a DNA sample being taken by a
       member of law enforcement. Mr. Reese was aware of a Maryland investigation as
       a result – at a minimum as a result that DNA sample being taken. Yet he booked a
       flight to a country which is one of only five countries that does not share an
       extradition agreement with the United States of America. As a result, the Court
       found in the bond review and continues to find that to the satisfaction of clear and

                                                 7
           Case 1:20-cv-03080-RDB Document 9 Filed 03/05/21 Page 8 of 14



         convincing evidence [4] that Mr. Reese is in fact a flight risk.

ECF 1-1 at 103.

         Further, the Court determined that Reese continues to present a danger to an identifiable

victim or the community pending trial, and as a result of all of the testimony presented at the

hearing, “by clear and convincing evidence” there was no condition of pretrial release or a

combination of conditions to reasonably ensure or protect against those two dangers. Id. at 104.

         In what was presumably a reference to Coreas v. Bounds, 451 F. Supp.3d 407 (D. Md.

2020),5 the Court distinguished the current conditions at WCDC from those when Coreas was

decided:

         I acknowledge there has been a prior federal examination and ruling regarding the
         conditions at the Worcester County Jail, and that a different court on a different
         date determined that the circumstances at the Worcester County Jail would require
         and mandated the release of an individual, but that was a different date and time.
         And it would be inappropriate for this Court to only consider circumstances that
         existed then as opposed to where we are today.

         For instance, if Mr. Reese was not exposed to COVID-19 up until a week ago and
         then today he was, and the Court only considered what happened in the past and
         not considering what happens today, that would not be appropriate. So the Court

4
  See Wheeler v. State, 864 A.2d 1058, 1062-1065, (2005) (discussing the “clear and convincing evidence” standard
in evaluating pretrial release).
5
  In Coreas v. Bounds, 451 F. Supp.3d 407 (D. Md. 2020), aliens detained by United States Immigration and Customs
Enforcement (“ICE”) at WCDC and the Howard County Detention Center, filed a habeas corpus action against
immigration and detention officials, including Warden Bounds, challenging their detention as a violation of their right
to due process under the Fifth Amendment and seeking immediate release in response to the COVID-19 pandemic.
On April 3, 2020, the Honorable Theodore D. Chuang, denied without prejudice Petitioners’ Motion for a Temporary
Restraining Order after determining there was no likelihood of success on the merits because at that time there were
no confirmed COVID-19 cases in either detention center. Id. at 426. Judge Chuang indicated that he would find a
constitutional violation likely, however, if a detainee or a staff member had tested positive for COVID-19 or upon
Respondents’ fail[ure] to submit a timely certification that they have obtained COVID-19 tests and will administer a
test to any individual at [the] Detention Facility who exhibits suspected COVID-19 symptoms.” Id. at 425-29. On
May 7, 2020, Judge Chuang granted WCDC immigration detainees Angel Guzman Cedillo and William Kemcha’s,
Renewed Motion for a Preliminary Injunction for release, after they provided new evidence that at least one WCDC
detainee had COVID-19 symptoms but was not tested. Coreas v. Bounds, 458 F. Supp.3d 352, 361-362 (D. Md. 2020),
Judge Chuang determined that Cedillo, who was 54 years old and suffered from hypertension, prostate problems, and
a history of traumatic injuries that limited his cognitive abilities, Coreas v Bounds, 451 F.Supp.3d at 417, and Kemcha,
who was 58 years old and suffered from hypertension, lymphedema and a compromised immune system after cancer
treatment, Coreas v. Bounds, 458 F. Supp.3d at 356, provided evidence of objectively serious medical conditions
placing them at high risk if they contracted the virus. Id. at 357-

                                                           8
             Case 1:20-cv-03080-RDB Document 9 Filed 03/05/21 Page 9 of 14



         needs to consider everything, and most importantly what are the circumstances
         today.

Id. at 97.

         On July 24, 2020, Reese filed an Application for Leave to Appeal the Circuit Court’s

decision. The Court of Special Appeals denied leave to appeal on September 3, 2020, and the

mandate issued on October 7, 2020. Id. at 24-29, 30.

                                           DISCUSSION

         Respondent seeks dismissal of the Petition on the grounds that the Petition raises claims

not cognizable under 28 U.S.C. § 2241 and, if the claims are cognizable, they fail to demonstrate

Reese’s pretrial detention violates the Constitution. ECF No. 5.

    I.        Cognizability of Claims

         A district court may grant a writ of habeas corpus if a prisoner “is in custody under or by

color of the authority of the United States” or is “in custody in violation of the Constitution or laws

or treaties of the United States.” 28 U.S.C. § 2241(c). The habeas statute confers “broad authority”

on courts to “hear applications for writs of habeas corpus filed by persons claiming to be held ‘in

custody in violation of the Constitution or laws or treaties of the United States.’” Timms v. Johns,

627 F.3d 525, 530 (4th Cir. 2010) (quoting 28 U.S.C. § 2241), including federal habeas corpus

petitions filed by state pre-trial detainees. See Braden v. 30th Judicial Circuit Court, 410 U.S.

484, 488–89 (1973); Robinson v. Thomas, 855 F.3d 278, 283–84 (4th Cir. 2017); In re Wright, 826

F.3d 774, 782 (4th Cir. 2016) (citing with approval McNeely v. Blanas, 336 F.3d 822, 824 n.1 (9th

Cir. 2003)). In a habeas proceeding, a petitioner must challenge the “fact or duration” of

confinement and seek relief in the form of immediate release. Preiser v. Rodriguez, 411 U.S. 475,

500, 93 (1973); Seth v. McDonough, 461 F. Supp 3d 242, 256 (D. May 21, 2020) (citing cases):

cf. Coreas v. Bounds, No. TDC-20-0780, 451 F.Supp.3d 407, 419–21 (D. Md. Apr. 3, 2020)

                                                  9
           Case 1:20-cv-03080-RDB Document 9 Filed 03/05/21 Page 10 of 14



(holding that a “claim by an immigration detainee seeking release because of unconstitutional

conditions or treatment is cognizable under § 2241”).

          Respondent argues that § 2241 is inappropriate for raising a challenge to Reese’s conditions

of confinement, and the circuits are split on the question whether a conditions claim may be raised

in a habeas petition. The United States Court of Appeals for the Fourth Circuit has not issued a

binding, precedential opinion on this issue. See Wilborn v. Mansukhani, 795 F. App'x 157, 163

(2019) (noting the Third, Fifth, Sixth, Seventh, Eighth, Ninth, and Tenth Circuits have determined

that conditions of confinement claims must be brought only as a civil rights action, while the D.C.,

Second, and First Circuits recognize them as habeas petitions). In Wilborn, an unpublished

opinion, the Fourth Circuit held that challenges to the conditions of confinement cannot be brought

as a habeas petition and noted that habeas corpus is “primarily a vehicle for attack by a confined

person on the legality of his custody and [that] the traditional remedial scope of the writ has been

to secure absolute release— either immediate or conditional—from that custody.”                                 Id. at

163(quoting Lee v. Winston, 717 F.2d 888, 892 (1983)). In other unpublished decisions, the Fourth

Circuit has held that conditions of confinement claims are not cognizable in habeas proceedings;

see also Rodriguez v. Ratledge, 715 F. App'x 261, 266 (4th Cir. 2017) (Conditions claims not

cognizable in habeas proceedings.); Braddy v. Wilson, 580 F. App'x 172, 173(4th Cir. 2014)

(same).

          Here the Petition challenges the conditions of Reese’s confinement. Reese asserts that he

has been “subjected… to conditions of confinement that increase his risk of contracting COVID-

19.” ECF 1 at 18 ¶68.6 Though Reese claims that he is not a flight risk who should be detained,


6
  Challenges “to the circumstances of . . . confinement” may be brought as a civil rights action, while “[c]hallenges to
the validity of . . . confinement or to particulars affecting its duration are the province of habeas corpus.” Hill v.
McDonough, 547 U.S. 573, 579 (2006) (quoting Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam)).


                                                          10
          Case 1:20-cv-03080-RDB Document 9 Filed 03/05/21 Page 11 of 14



the gravamen of his claim for relief is that Respondent has failed to provide appropriate COVID-

19 precautions. This claim would not exist but for the alleged conditions of his confinement.

Accordingly, this Court finds Reese’s conditions claim is not cognizable on federal habeas review.

         Further, if this Court were to determine it appropriate to consider the Petition on its merits,

Reese’s constitutional claims would be unavailing.

   II.      Constitutional Claims

         The rights of a state pretrial detainee are governed by the Due Process Clause of the

Fourteenth Amendment, which “requires that [he] not be punished,” whereas “[a] sentenced

inmate, on the other hand, may be punished, although that punishment may not be ‘cruel and

unusual’ under the Eighth Amendment.” Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979). 103

(1976). As a practical matter, the analysis is largely the same because the due process rights of a

pretrial detainee are “at least as great as the Eighth Amendment protections available to a convicted

prisoner.” City of Revere v. Mass. General Hosp., 463 U.S. 239, 244 (1983).

         When “evaluating the constitutionality of conditions or restrictions of pretrial detention” a

court must first determine “whether those conditions amount to punishment of the detainee.” Id.

at 535.    “[T]o prevail on a substantive due process claim, a pretrial detainee must show

unconstitutional punishment by proving that the challenged conditions were either ‘(1) imposed

with an expressed intent to punish or (2) not reasonably related to a legitimate nonpunitive

governmental objective, in which case an intent to punish may be inferred.’” Williamson v.

Stirling, 912 F.3d 154, 178 (4th Cir. 2018) (quoting Slade v. Hampton Roads Reg'l Jail, 407 F.3d

243, 251 (4th Cir. 2005)). Where “a particular condition or restriction of pretrial detention is

reasonably related to a legitimate governmental objective, it does not, without more, amount to

‘punishment.’” Wolfish, 441 U.S. at 539.



                                                   11
         Case 1:20-cv-03080-RDB Document 9 Filed 03/05/21 Page 12 of 14



       Absent explicit intention to punish a pretrial detainee, a court “must evaluate the evidence

and ascertain the relationship between the actions taken against the detainee and the custodian’s

supporting rationale.” Williamson, 912 F.3d 154, 178 (4th Cir. 2018). “That inquiry turns on

whether the actions taken may validly be attributed to an alternative, nonpunitive rationale, and

whether they appear ‘excessive in relation to the alternative purpose assigned.’” Id. (citations

omitted). The Fourth Circuit has also held that a pretrial detainee necessarily “makes out a due

process violation if he shows ‘deliberate indifference to serious medical needs’. . . because no

legitimate nonpunitive goal is served by a denial or unreasonable delay in providing medical

treatment where the need for such treatment is apparent.” Martin v. Gentile, 849 F.2d 863, 871

(4th Cir. 1988) (citation omitted)).

       Reese claims his pretrial detention is impermissible punishment which violates his right to

due process., arguing his age and medical conditions increase his risk for COVID-19 related

complications and the conditions at WCDC are inadequate to protect him from serious risk of

harm. The Circuit Court findings demonstrate a legitimate nonpunitive governmental objective

for Reese’s detention. Specifically, Reese is a flight risk, a danger to the community facing serious

charges of sexual assault against a minor, and there was no condition or combination of conditions

to ensure against these concerns. ECF No. 4-2 at 93, 103-104.

       Reese next contends the conditions of his detention by exposing him to the risk of COVID-

19 constitute unlawful punishment. A prison official who acts with “deliberate indifference to

serious medical needs” is liable under the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 103

(1976). To show deliberate indifference, a prisoner must demonstrate first, that the alleged

deprivation is, objectively, sufficiently serious, and second, that subjectively, the prison official

acted with a sufficiently culpable state of mind. See Cox v. Quinn, 828 F.3d 227, 235–36 (4th Cir.



                                                 12
         Case 1:20-cv-03080-RDB Document 9 Filed 03/05/21 Page 13 of 14



2016); Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016). This includes conditions that are

“very likely to cause serious illness and needless suffering” such as “exposure of inmates to [the]

serious, communicable disease” of COVID-19, where the inmate “shows no serious current

symptoms.” Helling v. McKinney, 509 U.S. 25, 33 (1993). Of import, liability may be avoided if

the prison official responded reasonably to the risk, even if the harm was not ultimately averted.”

Farmer v. Brennan, 511 U.S. 835, 844 (1994). Reasonableness of the actions taken must be judged

in light of the risk known to the defendant at the time. Brown v. Harris, 240 F.3d 383, 390 (4th

Cir. 2001); see also Jackson v. Lightsey, 775 F.3d 170, 179 (4th Cir. 2014).

       At the evidentiary hearing, the Circuit Court credited Warden Bounds’ testimony and

affidavit about the precautions taken at WCDC against COVID-19, as well as medical staff’s

ability to address COVID-19 related medical needs of detainees as well as Reese’s particular

medical concerns. The Circuit Court made specific findings including that detainees are tested for

the virus, there is a quarantine protocol for inmates and staff displaying symptoms or testing

positive for the virus, personnel who test positive for the virus are placed on leave until they twice

tested negative, outside visitors are restricted, personal protective equipment, including cleaning

products and masks are provided, and increased sanitation measures are in place. ECF 4-2 at 98-

103, 105.

       Respondent has also filed with the Response to Petitioner’s Reply, her declaration dated

January 27, 2021, in which she states: (1) WCDC has implemented numerous strategies, including

universal mask-wearing, quarantining incoming inmates, increasing sanitation practice, and

universal testing; (2) to date, 15 rounds of universal testing have occurred at the jail; (3) as of

January 20, 2021, testing resulted in only one positive test of a staff member (out of approximately

188 tests); (3) the next universal round of testing for staff was scheduled for January 27, 2021; (4)



                                                 13
        Case 1:20-cv-03080-RDB Document 9 Filed 03/05/21 Page 14 of 14



inmates are tested once per month unless circumstances warrant additional tests; (5) to date, no

inmates have become seriously ill or died from COVID-19; (6) If an inmate were to present with

a serious medical issue, they can be transported to the local hospital for treatment (16 miles to

Berlin, 19 miles to Salisbury). Bounds Decl., ECF No. 8-1 at 34-35.

       Exposure to COVID-19 objectively presents a substantial risk of harm to detainees’ health,

and it is undisputed that Reese tested positive for the virus, though the record shows he did not

require medical care for unspecified symptoms and has since twice tested negative. WCDC acted

to prevent the spread of the virus and to improve the capacity to treat it. These steps appear to

have been effective and refute suggestion of deliberate indifference. Under such circumstances,

were Reese’s claims cognizable on habeas review, they would support a claim of constitutional

violation. Though the risk of contracting COVID-19 for Reese was not ultimately averted, the

numerous efforts to prevent the virus and contain its spread defeat suggestion of deliberate

indifference to Reese’s serious medical needs.

                                        CONCLUSION

       For the foregoing reasons, the Petition will be denied. A separate Order follows.




_3/5/2021________                           ______/s/__________________________
Date                                            RICHARD D. BENNETT
                                            UNITED STATES DISTRICT JUDGE




                                                 14
